 1

 2

 3                                UNITED STATES DISTRICT COURT

 4                              EASTERN DISTRICT OF CALIFORNIA

 5

 6    EDDIE DOTSON (AKA EDWINA                           Case No. 1:17-cv-01199-AWI-BAM (PC)
      DOTSON),
 7                                                       ORDER REGARDING STIPULATION OF
                         Plaintiff,                      VOLUNTARY DISMISSAL WITH
 8                                                       PREJUDICE PURSUANT TO FED. R. CIV. P.
              v.                                         41(a)(1)(A)(ii)
 9
      CALIFORNIA DEPARTMENT OF                           (ECF No. 44)
10    CORRECTIONS AND
      REHABILITATION, et al.,
11
                         Defendants.
12

13          On September 17, 2019, Plaintiff Eddie Dotson aka Edwina Dotson and Defendants

14   California Department of Corrections and Rehabilitation, California Correctional Health Care

15   Services, and Ralph Diaz filed a stipulation to dismiss this entire action, with prejudice, pursuant

16   to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (ECF No. 44.) The stipulation states that each

17   party shall bear its own litigation costs and attorney’s fees. Finally, the stipulation is signed and

18   dated by counsel for Plaintiff and counsel for all Defendants.

19          Accordingly, this action is terminated by operation of law without further order from the

20   Court. Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir.

21   1997). The Clerk of the Court is directed to close this case.

22
     IT IS SO ORDERED.
23

24      Dated:     September 19, 2019                           /s/ Barbara   A. McAuliffe             _
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                        1
